Name: Council Regulation (EEC) No 1584/86 of 23 May 1986 fixing the prices applicable to cereals for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 24. 5 . 86 Official Journal of the European Communities No L 139/41 COUNCIL REGULATION (EEC) No 1584/86 of 23 May 1986 fixing the prices applicable to cereals for the 1986/87 marketing year Whereas , as part of a quality policy , production of common wheat of higher breadmaking quality and production of rye of breadmaking quality should be supported ; whereas accordingly a special premium should be fixed for each of these cereals ; Whereas , in the case of durum wheat , application of a more satisfactory price relationship with common wheat leads to a reduction in its intervention price ; whereas , however, in order to improve that cereal 's fluidity on the Community market , the level of the target price should remain unchanged ; Whereas application of Article 68 of the Act of Acces ­ sion of Spain and Portugal has meant that prices in Spain differ from the common prices ; whereas , pur ­ suant to Article 70 ( 1 ) of the Act of Accession , Spanish prices should be aligned with common prices each year at the start of the marketing year ; whereas as a result of applying the criteria for this alignment , Spanish prices are fixed at the level set out below ; Whereas the amount of the co-responsibility levy referred to in Article 4 of Regulation ( EEC ) No 2727/75 is determined on the basis of cereals pro ­ duction and the quantities of cereals used in the Com ­ munity without financial intervention and imports of the substitute products listed in Annex D to the above ­ mentioned Regulation ; whereas , in view of this and of the resulting cost to the cereals sector, it is proposed that for its first year of application the co-responsibility levy be fixed at a standard rate of 3 % of the interven ­ tion price applicable for common wheat in the first month of the 1986/ 87 marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC ) No 1 579/86 ( 2 ), and in particular Article 3 ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on mod ­ ern farms , is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the com ­ mon agricultural policy as a whole , including a dynamic social and structural policy and the applica ­ tion of the rules on competition contained in the Treaty ; Whereas in many cases surpluses can no longer be dis ­ posed of on normal terms either inside or outside the Community ; whereas , in order to reduce the cost to the budget of disposing of surpluses on markets of third countries and to encourage greater consumption within the Community , the restrictive price policy should con ­ tinue to be applied ; whereas this objective can be attained by reducing, for the 1986/ 87 marketing year, the intervention price for barley , rye and sorghum and by maintaining, for maize , the intervention price applied during the 1985/86 marketing year ; whereas , with regard to common wheat , bearing in mind the increased quality requirements for standard quality , the intervention price applied during the 1985 /86 marketing year should be maintained for the 1986/ 87 marketing year ; HAS ADOPTED THIS REGULATION : Article / For the 1986/ 87 marketing year : 1 . The prices applicable in the cereals sector shall be as indicated in the Annex . 2 . The amount of the co-responsibility levy referred to in Article 4 of Regulation ( EEC ) No 2727 / 75 shall be 5,38 ECU/tonne . A rticle 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1986 . ') OJ No L 281 , 1 . 11 . 1975,p . 1 . : ) See page 29 of this Official Journal . 3 ) OJ No C 85 , 14 . 4 . 1986, p. 1 .  &gt;) OJ No C 120, 20 . 5 . 1986 . ? ) OJ No C 1 18 , 20 . 5 . 1986 , p. I. 24 . 5 . 86No L 139/42 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS ANNEX ECU/tonne ECU/tonne COMMON WHEAT MAIZE Intervention price (')  Community of Ten  Spain Target price Intervention price  Community of Ten  Spain Common target price 179,44 172,58 256,16 179,44 172,58 233,86 RYE SORGHUM Intervention price  Community of Ten Intervention price (2 )  Community of Ten  Spain Target price 170,47 159,05 233,86  Spain Common target price 170,47 156,53 233,86 BARLEY Intervention price  Community of Ten  Spain Common target price DURUM WHEAT Intervention price  Community of Ten  Spain Target price 170,47 156,53 233,86 299,60 211,06 357,70 (') The price shall be increased by 3,59 ECU/tonne for common wheat of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570/77 . ( 2) The price shall be increased by 8,97 ECU/tonne for rye of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570/77 .